Affirmed and Memorandum Opinion filed October 17, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00607-CR

                           DANTAE HALL, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1465287


                  MEMORANDUM OPINION

      Appellant Dantae Hall appeals his conviction for aggravated assault with a
deadly weapon. A jury found appellant guilty and assessed his punishment at two
years’ confinement with a recommendation that he be placed on community
supervision. The trial court accordingly placed appellant on community supervision
for two years. In his sole issue on appeal, appellant challenges the sufficiency of the
evidence to support the jury’s rejection of his self-defense claim. Because of the
conflicting nature of the evidence adduced at trial and the jury’s authority to resolve
such conflicts, we overrule appellant’s challenge and affirm.

                                   Governing Law

      As charged in this case, a person commits aggravated assault with a deadly
weapon if, while using a deadly weapon, he intentionally or knowingly threatens
another with imminent bodily injury or intentionally, knowingly, or recklessly
causes bodily injury to another. See Tex. Pen. Code §§ 22.02(a)(2), 22.01(a)(1-2).
Under the Texas Penal Code, self-defense is a justification defense that excuses a
person from criminal responsibility. Id. §§ 9.02, .31–.32. Section 9.31, entitled “Self-
Defense,” provides that “a person is justified in using force against another when
and to the degree the actor reasonably believes the force is immediately necessary
to protect the actor against the other’s use or attempted use of unlawful force.” Id. §
9.31(a). Section 9.32, entitled “Deadly Force in Defense of Person,” provides that

      [a] person is justified in using deadly force against another: (1) if the
      actor would be justified in using force against the other under Section
      9.31; and (2) when and to the degree the actor reasonably believes the
      deadly force is immediately necessary . . . to protect the actor against
      the other’s use or attempted use of unlawful deadly force.
Id. § 9.32(a).

      To obtain a jury instruction on self-defense, a defendant first must
acknowledge having committed the charged conduct. Ex parte Nailor, 149 S.W.3d
125, 132-33 & n.33 (Tex. Crim. App. 2004). The defendant then has the initial
burden of producing some evidence supporting the self-defense claim. See Zuliani
v. State, 97 S.W.3d 589, 594 (Tex. Crim. App. 2003). The State’s burden is merely
one of persuasion—i.e., to disprove the claim of self-defense once the defendant has
raised evidence in support—and the State satisfies this burden by proving that the
defendant is guilty beyond a reasonable doubt. See Saxton v. State, 804 S.W.2d 910,

                                           2
913 (Tex. Crim. App. 1991). The issue is one of fact, and the jury is free to accept
or reject any defensive evidence on the issue. Moralez v. State, 450 S.W.3d 553, 565
(Tex. App.—Houston [14th Dist.] 2014, pet. ref’d). A jury’s “guilty” verdict
implicitly rejects a claim of self-defense. Saxton, 804 S.W.2d at 914.

      When an appellant challenges the sufficiency of the evidence to support
rejection of a self-defense claim, we examine all of the evidence in the light most
favorable to the verdict to determine whether any rational trier of fact could have
found beyond a reasonable doubt (1) the essential elements of the alleged offense
and (2) against appellant on the self-defense issue. Brooks v. State, 323 S.W.3d 893,
899, 912 (Tex. Crim. App. 2010); Dearborn v. State, 420 S.W.3d 366, 372 (Tex.
App.—Houston [14th Dist.] 2014, no pet.). As trier of fact, the jury is the sole judge
of the credibility of the witnesses and the weight to be given their testimony. Temple
v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013). Accordingly, we presume
the jury resolved any conflicts in the evidence in favor of the verdict. Bargas v. State,
252 S.W.3d 876, 887 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

                                 Application to Facts

      Appellant’s claim of self-defense relied heavily on his own testimony and that
of his friend Brandon Lee, who allegedly witnessed the altercation with the
complainant, Demontrice McDaniel. The State relied heavily on the testimony of
McDaniel as well as that of Houston Police Officer Calab Bowling. A surveillance
videotape and various photographs also were admitted into evidence.

      In the early morning hours of April 19, 2015, appellant fired a pistol at
McDaniel several times while McDaniel was sitting in his own vehicle. The incident
occurred at a storage facility where appellant reportedly was working as a security
guard and living in an onsite apartment he shared with Lee, the facility manager.
Appellant does not dispute that he intended to shoot McDaniel, but he asserts his
                                           3
action was justified because he reasonably believed deadly force was immediately
necessary to protect himself against McDaniel’s use or attempted use of unlawful
deadly force.

      In the hours before the incident, McDaniel, Lee, and appellant exchanged a
series of text messages. McDaniel indicated that the messages primarily concerned
his attempt to collect a debt from appellant, although appellant denied he owed
McDaniel any money. At some point, McDaniel texted Lee, “Keep it cute, Ms.
Thing. I will pop.” Lee testified that he took this message as a threat and advised
appellant to keep an eye out for McDaniel. McDaniel explained, however, that by
“pop,” he just meant something along the lines of how someone might discipline a
child by “pop[ping them] on the hand.” Appellant testified that he did not feel
threatened as a result of these communications.

      McDaniel then drove to the storage facility where Lee and appellant lived.
According to Lee, he was downstairs in his apartment when he saw McDaniel pull
into the parking lot, playing music, blowing the horn, and cursing for Lee to come
outside. Appellant and Lee walked outside to tell McDaniel to leave the property.
McDaniel became “really belligerent and irate,” and appellant told him he was drunk
and to go home. Further, according to Lee, McDaniel began revving his car engine
like he was going to knock down the storage facility gate, and appellant jumped onto
the hood of his own truck.

      When appellant got down from the truck, McDaniel continued yelling and
started waving a gun. Appellant then drew his own gun and said, “[t]his is your final
warning.” Lee reported appellant started walking towards McDaniel’s car, telling
him to leave, when McDaniel yelled and pointed his gun at appellant. Appellant then
fired at McDaniel. After McDaniel left, appellant told Lee to call the police, but Lee
suggested they just go to the police station because having police cars at the storage

                                          4
facility might be bad for business. Lee further acknowledged that he picked up spent
bullet casings and threw them in a dumpster, but he said he informed police of this
when they arrived.

      Appellant also testified that McDaniel had “flashed” a gun inside of his car,
causing appellant to draw his own weapon. Appellant further stated that he did not
think McDaniel would point his gun at him until he actually did. When McDaniel
pointed the gun at appellant, appellant felt that he was in danger and fired his own
weapon at McDaniel. Appellant additionally testified that he had seen McDaniel
with a gun before and McDaniel had used the gun to threaten people.

      The surveillance video shown to the jury shows McDaniel’s vehicle parked at
the storage facility. At one point, the vehicle backs up, and, shortly thereafter,
appellant approaches the vehicle with his pistol drawn. The vehicle then drives away.
The quality and lighting of the video is not sufficient to discern anything occurring
within the vehicle, specifically whether McDaniel was in possession of a firearm.
Photographs of McDaniel’s car taken after the incident reveal bullet holes in the
driver’s side door, a wheel, and a rear taillight.

      Officer Bowling testified that he responded to a 9-1-1 call and met with
McDaniel in the early morning hours of April 19, less than a mile from the storage
facility. McDaniel told Bowling he had just fled the storage facility after appellant
had started shooting at him. Bowling observed a bullet hole in the front driver’s side
door and a small, fresh cut on McDaniel’s shoulder. Bowling testified that he did not
see a gun on McDaniel’s person, but he acknowledged that he did not search
McDaniel or his car. Bowling averred that he found McDaniel to be a credible
witness.

      After interviewing McDaniel, Bowling drove to the storage facility. Bowling
said that appellant was not immediately straightforward with him when asked about
                                            5
the incident, and Bowling noted that Lee had admitted to collecting bullet shell
casings and throwing them away before the police arrived at the scene. Bowling
averred that appellant and Lee did not seem to be as credible as McDaniel “because
their story had changed a few times.” In his testimony, McDaniel insisted that he
had never owned a gun or even held one, and he specifically denied showing a
weapon during his encounter with appellant.

      Appellant’s self-defense claim boils down to his assertion that he felt
compelled to fire his pistol at McDaniel because McDaniel had pointed a gun at him.
The only direct evidence that McDaniel possessed a weapon that night was the
testimony of appellant and Lee. As sole judge of credibility, the jury was free to
reject their testimony. See Temple, 390 S.W.3d at 360; see also Saxton, 804 S.W.2d
at 913 (explaining that a jury is free to reject defensive evidence on a claim of self-
defense); Moralez, 450 S.W.3d at 565, 567 (same). Moreover, as discussed above,
McDaniel’s testimony directly refuted that of appellant and Lee on the question of
whether he possessed a gun that night. The jury was entitled to believe McDaniel’s
testimony over that of Lee and appellant. See Temple, 390 S.W.3d at 360. As also
discussed above, Officer Bowling concluded McDaniel was more credible than
appellant or Lee. Lastly, McDaniel explained his statement that he would “pop” in
such a way as to negate any inference that he intended to shoot anyone. The jury was
free to accept this explanation.

      Examining all of the evidence in the light most favorable to the verdict, we
conclude that a rational trier of fact could have found the essential elements of the
alleged offense, and against appellant on his self-defense claim, beyond a reasonable
doubt. See Brooks, 323 S.W.3d at 899, 912; Dearborn, 420 S.W.3d at 372.
Accordingly, we overrule appellant’s sole issue.



                                          6
      We affirm the trial court’s judgment.




                                      /s/       Martha Hill Jamison
                                                Justice



Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            7